Citation Nr: 0528174	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 60 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
entitlement to an increased rating for pulmonary tuberculosis 
and a total disability rating based on individual 
unemployability.

The Board notes that further development is required with 
regard to the issue of entitlement to an increased rating for 
pulmonary tuberculosis.  As the issue of entitlement to a 
total disability rating based on individual unemployability 
is inextricable intertwined with this issue, adjudication of 
the issue of entitlement to a total disability rating is 
deferred until development regarding the issue of entitlement 
to an increased rating for pulmonary tuberculosis is 
complete.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the claim in October 2004 for further 
development.  At that time, it was noted that the veteran is 
currently rated under Diagnostic Code 6600.  Under this 
Diagnostic Code a 100 percent evaluation is assigned where 
there is FEV-1 of less than 40 percent of predicted; an FEV-1 
/FVC of less than 40 percent; DLCO (SB) of less than 40 
percent of predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echo or cardiac catheterization); or episodes of acute 
respiratory failure or requiring outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).  The January 
2003 VA examination pulmonary function test was determined to 
be inadequate for rating purposes.  Accordingly, the Board 
remanded the claim in October 2004 with instructions to 
schedule the veteran for a VA examination with instructions 
to perform a new pulmonary function test.

The veteran was scheduled for a VA examination in December 
2004.  A note associated with the record indicated that the 
veteran was unable to "tolerate/perform" the pulmonary 
function test at the December 2004 examination.  It is 
unclear from the note in the record why, or under what 
circumstances, the veteran was unable to perform the 
pulmonary function test.  As a complete pulmonary function 
test is necessary in this instance in order to fairly 
adjudicate the veteran's claim under the applicable, and 
above specified criteria, the claim is being remanded for a 
new examination, to include a pulmonary function test.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's pulmonary 
tuberculosis.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The veteran should be scheduled 
for a pulmonary functioning test and all 
appropriate measures of pulmonary 
functioning necessary for rating the 
veteran's disability, including DCLO(SB), 
should be completed.  If, for any reason, 
a pulmonary functioning test cannot be 
completed, the examiner is asked to 
document the specific reasons as to why 
such test could not be completed at that 
time or rescheduled for a different time 
(i.e., excessive fatigue, failure to 
cooperate, etc.).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


